OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The defendant’s objection at trial was solely on the ground that the evidence constituted improper bolstering. That was insufficient to preserve for our review the contentions now advanced that the evidence constituted inadmissible hearsay and that its introduction violated the defendant’s constitutional right of confrontation (see People v Gonzalez, 55 NY2d 720, decided herewith). The other issues were either not preserved or are found to be without merit.
*735Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.